Title: To Thomas Jefferson from Thomas Cooper, 16 October 1808
From: Cooper, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Northumberland Octr. 16. 1808.
                  
                  After four years perseverance I have succeeded in calling the attention of our State Legislature to the subject of Turnpike roads, and they have made a very liberal beginning of a System that I yet hope to see compleated.
                  I wish now excite them on the subject of a general System of Weights & Measures. A beginning has been made, by a report full of information laid before the Senate last Sessions by a Committee of which Mr Dorsey was Chairman, but it will bear additions and corrections, which I have some thoughts of making to a republication of it. I want however to draw up a brief account of what has been done in this Country as well as in Europe, for a newspaper essay or two to meet the Members at the commencement of their Session. I have been looking for this purpose among my papers for a copy of your report on the Subject, which I preserved for some years, but I cannot find it now. I write therefore to beg of you, at your leisure, to procure for me a copy, if you can.
                  The embargo has not converted one republican in this State to tenets of federalism. Snyder had a majority of 1948 over MKean in 1805: this Year he has a majority of 3061 over Ross. All the members to Congress from this State will be republican: & the Success of Snyder ensures Mr. Madison the electoral votes of Pennsylvania. God grant the Republican legislature of our State may prove more moderate than my fears suggest. I have lived long enough to see the prudence of the old advice festina lente.
                  I sincerely wish you full success in your public & private wishes, believing them equally honest and wise. I remain with sincere esteem 
                  Dear Sir Your friend & Servant
                  
                     Thomas Cooper 
                     
                  
               